


Exhibit 10.4                                


(Written on official Notary paper of the Supreme Court of Justice. The first six
pages of the document contain Lawyer Tax Stamps, each for the sum of 100.00
lempiras -official currency of the Republic of Honduras. Sheets are numbered
from 1815213 to 1815184, where the CERTIFIED TRUE COPY begins):






CERTIFIED TRUE COPY


Instrument number eighty-six (86)- MORTGAGE-BACKED CREDIT FACILITY AGREEMENT-In
the city of San Pedro Sula, Department of Cortés, at 10:13 am, on Friday, March
seven, two thousand and fourteen, before me, RUBEN ANTONIO MENDOZA DIAZ, Lawyer
and Public Notary, domiciled in the city of San Pedro Sula; registered with the
Bar Association under number TWO THOUSAND SIX HUNDRED AND SEVENTEEN (2617), and
registered in the Notary Registry of the Honorable Supreme Court of Justice
under number ONE THOUSAND FIVE HUNDRED AND SEVENTY-TWO (1572), and with offices
located at Barrio Paz Barahona, 10 avenida, 16 calle, S.O., Casa No. 113, in the
City of San Pedro Sula, Department of Cortés, appear, on the one hand, Mrs.
SUSAN ANDREA ALTAMIRANO CISNEROS, also known as SUSAN ALTAMIRANO, of legal age,
married, with a degree in Business Administration, Honduran, residing at
Residencial Los Cedros, segunda avenida, 4 y 5 calle, bloque número 10, casa
número 2, of this city; acting in her capacity as Legal Representative of the
company PRICESMART HONDURAS, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, and being
able to use the abbreviation PSH, S.A. DE C.V., with domicile at: Zona El Playon
100 metros al Sur del CURN, of this city; a company established and organized in
keeping with the legislation of the Republic of Honduras, domiciled in the City
of San Pedro Sula, Department of Cortés, incorporated through instrument number
Five (5) authorized by the Notary CARLOS LOPEZ CONTRERAS, on February two (2),
nineteen hundred and ninety-nine (1999), and registered under number five (5) of
volume two hundred and fifty-nine (259), transferred to registration number
57302 of the Corporate Business Registry of this registry section; Associated
Center; representation evidenced with the Certified True Copy of Public Deed
number one hundred and thirty-four (134) dated August thirty, two thousand and
four, authorized in the city of San Pedro Sula, by the Notary Salustio Aguilar
Martínez and registered under number five (5) of volume four hundred (400) of
the Corporate Business Registry of this registry section; Associated Center;
Also, by means of the Certificate issued by the AD-HOC Secretary, on March five,
two thousand and fourteen, under point II of Minute sixty-three of the Ordinary
Shareholders Meeting of such company, held on February twenty-eight, two
thousand and fourteen, where Mrs. SUSAN ANDREA ALTAMIRANO CISNEROS is authorized
to perform a loan transaction on behalf of the company with BANCO DE AMERICA
CENTRAL HONDURAS, SOCIEDAD ANONIMA, in accordance with the terms and conditions
set by the parties, and to grant the corresponding guarantees, authorized to
perform acts and enter into agreements such as this one; documents that I, the
Notary, attest to have had at sight; and who from here on in and for the effects
of this instrument shall also be known as THE CREDITED PARTY, who, for the
effects of communications, indicates the following address: Zona El Playon 100
metros al Sur del CURN, of this city; and, on the other hand, Mr. CARLOS ELIAS
HANDAL GONZALEZ, of legal age, married, Civil Engineer, Honduran, of this
domicile; acting in his capacity as Manager and Legal Representative of the
corporation known as BANCO DE AMERICA CENTRAL HONDURAS, SOCIEDAD ANONIMA,
originally incorporated as BANCO MERCANTIL, SOCIEDAD ANONIMA, in instrument
number three (3) dated February fourteen (14), nineteen hundred and ninety
eight, granted before the Notary JOSE RAMIREZ SOTO and registered under number
seven (7) of volume one hundred and twenty-five (125) of the Corporate Business
Registry of this Department of Francisco Morazán, corporate name modified as a
result of the merger of BANCO MERCANTIL,




--------------------------------------------------------------------------------




SOCIEDAD ANONIMA and BANCO DE AMERICA CENTRAL HONUDRAS, SOCIEDAD ANONIMA, in
instrument number One, dated March three, two thousand and eight, before the
Notary José Ramón Paz, and registered under number Thirty-nine (39) of volume
seven hundred (700) of the corporate Business Registry of the Department
Francisco Morazón, Associated Center; representation evidenced with the
Certified True Copy of the Mandate contained in public deed number two hundred
and ten, dated September sixteen, two thousand and ten, authorized before the
Notary Marco Antonio Elvir Girón, by Mr. Ernesto Castegnaro Odio, in his
capacity as President of the Board of Directors of the before stated corporation
and which is registered under Registration number sixty-two thousand eight
hundred and seventy-one (62871), Entre seven thousand and twenty-two (7022) of
the Commercial Registry of the Department of Francisco Morazán, Associated
Center; stating that he has broad and sufficient powers to perform acts such as
that consigned herein; documents that I the Notary attest to have at sight; and
from hereon in and for the effects of this instrument shall only be referred to
as BAC HONDURAS; both of whom assure me that they are free to exercise their
civil rights and spontaneously state: That they have agreed to enter into a
Credit Facility Agreement, which shall be governed by the following clauses:
FIRST: “OBJECT OF THE AGREEMENT”: BAC/HONDURAS, prior to the approval of the
request presented by THE CREDITED PARTY, hereby places the amount of TWO HUNDRED
AND EIGHTY-SIX MILLION LEMPIRAS and 00/100 (lps286,000,000.00) at the disposal
of such CREDITED PARTY and, simultaneously, its lending capacity to undertake
obligations with third parties, on behalf of the CREDITED PARTY, in the manner
stated further on herein, all of which shall be used in the normal line of
business. SECOND: “MODALITIES”: (1) The loan referred to in this agreement is
limited to the amount stated in the preceding clause.- (II) this loan shall be
understood to be a closed loan. - THIRD: “FORMS OF DISPOSAL”: (1) THE CREDITED
PARTY will dispose of the amounts covered by this loan, fully or partially, by
means of disbursement orders in the formats especially provided by BAC/HONDURAS,
and subsequent credit to its deposit account at the Institution, overdrafts,
acceptances, promissory notes, security discounts, endorsements, bank
guarantees, letters of credit and other bank operations susceptible to being
performed under this mode of credit and that the parties agree to in a timely
manner.- FOURTH: “SPECIAL AND GENERAL TERMS AND CONDITIONS”: (1) For every
disposal made by the CREDITED PARTY charged to the loan object of this
agreement, the interests, legal tax and lien withholdings, commissions,
expenses, terms and other modalities, as may be the case, that may be applicable
to the specific transaction shall be agreed on.- (II) Notwithstanding the above
stated, the following apply to this agreement: a) In the case of lack of reply,
interests, legal tax and lien withholdings, as the case may be, respective
commissions, expenses and personal and procedural costs and expenditures shall
be borne by the CREDITED PARTY; b) THE CREDITED PARTY undertakes to open and
keep a deposit account with BAC/HONDURAS, to which charges are hereby authorized
to be made so as to pay for the payable obligations; c) BAC/HONDURAS reserves
the right to abstain from attending, permitting or granting new provisions to
THE CREDITED PARTY as part of the opening of the loan, at its entire criteria,
for any reason whatsoever and without needing to justify such reason before THE
CREDITED PARTY, whereas THE CREDITED PARTY hereby holds BAC HONDURAS harmless in
the event of exercising this power; d) If upon the early or normal expiration of
this agreement pending obligations exist towards third party bank guarantees,
THE CREDITED PARTY undertakes to relieve BAN HONDURAS from this obligation
within fifteen (15) days following such expiration; e) THE CREDITED PARTY hereby
grants BAN HONDURAS the right to inspect its operations at any time and while
this Agreement is in effect, through those persons duly authorized for such
matter and to have access to the corresponding documents and accounting so as to
ensure that the patrimonial conditions that BAN HONDURAS took into account upon
approving and granting this loan have been maintained, that the funds
originating from such have been destined to the purposes indicated at the time
by the CREDITED PARTY and that the administrative policies and practices in
effect guarantee the recovery of the balances due; f) THE CREDITED PARTY, at the
request of BAC HONDURAS, must send a balance sheet, a profit and loss statement
and any other document that is requested, as well as the




--------------------------------------------------------------------------------




financial statements corresponding to its fiscal year following the closing of
such, audited -if required-by an external firm registered with the National
Banking and Insurance Commission; g) Likewise, BAC HONDURAS is hereby authorized
to review the interest rates, and may adjust such every six (6) months according
to the fluctuations affecting the reference rate stated in the different
documents in which such are agreed on, and such shall be in effect once the term
of notice set out in the regulations has elapsed and shall pay such rate in the
same conditions as those of this loan; h) The funds of the loan shall be used
for the purposes indicated at each time by THE CREDITED PARTY and approved by
BAC HONDURAS; i) THE CREDITED PARTY must maintain its assets free of
encumbrances, unless BAC HONDURAS otherwise agrees, in writing and prior to any
affectation of such; j) THE CREDITED PARTY shall bear all charges, commissions,
professional fees and fees relating to this deed, its certified true copy,
registration and cancelation, as well as any other expense resulting from
entering into this agreement, detailed in the rate log that is in effect, and
BAC HONDURAS is hereby authorized to debit such from the account(s) managed by
THE CREDITED PARTY for the payment of such; k) THE CREDITED PARTY understands
and accepts that BAC HONDURAS shall provide a physical and electronic statement,
when so required.- FIFTH: “DISCOUNTS AND ASSIGNMENT OF THE LOAN”: THE CREDITED
PARTY, expressly authorized BAC HONDURAS to discount, transfer, subrogate and/or
to fully or partially assign the loan referred to in this agreement and the
created Instruments based on such agreement.- SIXTH: “REPAYMENT OF THE DEBIT
BALANCE AND PLACE FOR PAYMENT”: I) THE CREDITED PARTY shall repay the sums owed
to BAC/HONDURAS, under this agreement, according to the terms set out in each of
the documents referred to in the clause titled “Forms of Disposal”, if
applicable, and in the absence of such, upon the expiration of the term for the
use of the loan stated in the clause titled “Procedure in Determining
Noncompliance” after the loan has expired or the agreement is terminated in
advance.- II) The same shall be understood with regard to the interests, legal
tax and lien withholdings, in such case, commissions and expenses including
procedural and personal costs incurred in by BAC/HONDURAS in claiming any sum
determined in accordance with that agreed on herein or any other matter relating
to this agreement. III) All amounts owed according to that indicated herein that
have not specific interest assigned shall be considered as a loan to THE
CREDITED PARTY and shall earn the interest in effect at the time of payment for
such type of transaction, calculated as of the moment that BAC/HONDURAS made the
respective disbursement. IV) All payments must be made3 at the offices of
BAC/HONDURAS or where BAC/HONDURAS INDICATES. V) BAC/HONDURAS is hereby
authorized to apply any existing balance in favor of THE CREDITED PARTY as
deposits of any kind, as well as to dispose of the securities or payment
documents, as a partial or total payment of the obligation consigned herein.
SEVENTH: “EARLY TERMINATION”: I) Notwithstanding that provided in the previous
clause, the right of the CREDITED PARTY to use the loan consigned herein shall
be expire for the other causes set out in Article 889 of the Code of Commerce.-
II) By virtue of this loan being granted in consideration of the solvency,
financial position, credit conditions and other specific circumstances of THE
CREDITED PARTY, both financial and of any other kind, as presented on the date
of this document, BAC/HONDURAS may terminate this agreement in advance, at any
moment, without any responsibility whatsoever and require the immediate payment
of the debit balances, interests, legal tax and lien withholdings, as may be the
case, commissions and expenses including procedural and personal costs incurred
in by BAC/HONDURAS in any matter relating to this agreement, if in its sole and
exclusive opinion, BAC/HONDURAS considers -without the obligation of
verification-that the stated conditions of the CREDITED PARTY have changed,
modifying the opinion of BAC/HONDURAS with regard to its creditworthiness.
BAC/HONDURAS will also have the right of early termination and to immediately
demand the payment of the debited balances and other concepts referred to in the
previous section of this clause, if THE CREDITED PARTY should default regarding
the payment of one installment of interests, capital or both in any of the
obligations of this agreement, or does not fulfill any of the obligations,
agreements or commitments consigned herein or subsequently undertaken; and if
BAC/HONDURAS verifies that inaccurate statements were made or the existence of
reserves regarding circumstances of the




--------------------------------------------------------------------------------




CREDITED PARTY, such that BAC HONDURAS would not have granted this loan or would
not have granted the same conditions had it known the true state of things, in
this event reserving the right to claim the damages it could have suffered.-
EIGHTH: “CREATION OF GUARANTEE”: Mrs. SUSAN ANDREA ALTAMIRANO CISNEROS, also
known as SUSAN ALTAMIRANO, acting in her capacity as Legal Representative of the
company known as PRICESMART HONDURAS, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, and
being able to use the abbreviation PSH, S.A. DE C.V., hereby states: That in
order to guarantee each and every one of the obligations derived from the credit
facility made to THE CREDITED PARTY, and referred to in this Instrument for the
amount stated in the clause titled “Object of the Agreement”, plus current and
in arrears interests, even those exceeding the last two years that have elapsed
and the payable part of the current annuity, insurance premiums, commissions and
legal tax and lien withholdings, as may be the case, personal expenses and
costs, it establishes: a FIRST MORTGAGE WITH ITS CURRENT AND FUTURE BETTERMENTS:
on the real property belonging to the company she represents, located at
“urbanización El Sauce de Comayagûela, Municipio del Distrito Central” which is
described as follows: FRACTION BC-1: with an area measuring twenty-one thousand
two hundred and thirty-eight point twenty-three square meters (21,238.23 M2)
equal to thirty thousand four hundred and sixty-one point fourteen square
“varas” (30,461.14 V2), with the following courses, measurements and boundaries:
From station twenty-five (25) to twenty-five A (25A), South bound eleven
degrees, thirty-one minutes, twenty-three seconds East (S:1º31`23”E), measuring
a distance of seventy-four point fifty-four meters (74.54 mts), adjacent to the
real property owned by PROCASA; from Station twenty-five A (25A) to twenty-five
B (25B), South bound, sixty-three degrees, forty-one minutes, forty-nine seconds
East (S:63º41’49”E), measuring a distance of eighty-seven point thirty-nine
meters (87.39Mts), adjacent to Fraction BC-2: From Station twenty-five B (25B)
to twenty-five C (25C), North bound, fifty degrees, fifty-nine minutes,
forty-three seconds East (N: 50ª59`43”E), measuring a distance of one hundred
and eight meters (108.00 Mts), adjacent to Fraction BC-2; from Station
twenty-five C (25C) to twenty-five D (25D), North bound fifty degrees,
fifty-nine minutes, forty-three seconds East (N: 50º59`43”E), measuring a
distance of five point forty-eight meters (5.48Mts), adjacent to Fraction BC-3;
from Station twenty-five D (25D) to twenty-five E (25E), North bound forty-one
degrees, thirty-nine minutes, twenty-five seconds West (N 41º39`25”W), measuring
a distance of sixty-one point forty-five meters (61.45 Mts), adjacent to
Fraction BC-3; from Station twenty-five E (25E) to twenty-five F (25F), North
bound forty-one degrees, twenty-two minutes, seven seconds West ( N 41º22`07”W),
measuring a distance of twenty-nine point forty-four meters (29.44Mts), adjacent
to Fraction BC-3; from Station twenty-five F (25F) to twenty-five G (25G), North
bound nine degrees, twenty-seven minutes, forty-six seconds West (N 09º27’46”W)
measuring a distance of four point sixty meters (4.60Mts), adjacent to Fraction
BC-3; from station twenty-five G (25G) to twenty-five H (25H), North bound
thirty-seven degrees, thirty-nine minutes, twenty-three seconds West (N
37º39’23”W), measuring a distance of our point ninety-five meters (4.95Mts),
adjacent to Fraction BC-3; from station twenty-five H (25H) to twenty-five I
(25I), North bound thirty-six degrees, ten minutes, twenty-seven seconds West (N
36º10’27”W), measuring a distance of ninety point thirty-four meters (19.34
Mts), adjacent to Fraction BC-3; from Station twenty-five I (25I) to twenty-five
J (25J), North bound twenty-nine degrees, forty-two minutes, forty-one seconds W
(N 29º42’41”W), measuring a distance of five point ninety-seven meters
(5.97Mts), adjacent to Fraction BC-3; from Station twenty-five J (25J) to
twenty-five K (25K), North bound thirty-two degrees, thirty-three minutes, eight
seconds West (N 32º33’08”W) measuring a distance of thirteen point sixty-three
meters (13.63 Mts.) adjacent to Fraction BC-3; from Station twenty-five K (25K9
to twenty-five L (25L), South bound sixty-nine degrees, forty-nine minutes,
eight seconds West (S 69º49’08”W), measuring a distance of one point twenty-five
meters (1.25 mts), adjacent to Fraction BC-3; from Station twenty-five L (25L)
to thirteen A (13A), North bound forty-six degrees, twenty-seven minutes,
forty-five seconds West (N 46º27’45”W), measuring a distance of twenty-nine
point thirty-seven meters (29.37 Mts), adjacent to Fraction BC-3; from Station
thirteen A (13A to fourteen (14, South bound fifty-one degrees, forty-eight
minutes, thirteen seconds West (S 51º48’13”W), measuring a distance of ten




--------------------------------------------------------------------------------




point sixty-seven meters (10.67 Mts), adjacent to Anillo periférico; from
Station fourteen (14) to fifteen (15), South bound fifty-one degrees, seventeen
minutes, fifty-seven seconds West (S 51º17’57”W), measuring a distance of nine
point sixty-one meters (9.61 Mts), adjacent to Anillo Periférico; from Station
fifteen (15) to sixteen (16) South bound fifty-one degrees, nineteen minutes,
twenty-five seconds West (S 51º19’25”W), measuring a distance of ten point
thirty-three meters (10.33 Mts), adjacent to Anillo Periférico; from Station
sixteen (16) to seventeen (17) South bound fifty degrees, fifty-six minutes,
eighteen seconds West (S 50º56’18”W), measuring a distance of five point six
meters (5.06 Mts), adjacent to Anillo Periférico; from Station seventeen (17) to
eighteen (18) South bound fifty-one degrees, thirty-nine minutes, twenty-six
seconds West (S 51º39’26”W), measuring a distance of five point fourteen meters
(5.14Mts.), adjacent to Anillo Periférico; from station eighteen (18) to
nineteen (19), South bound fifty-two degrees, two minutes, thirty-two seconds
West (S 52º02’32”W), measuring a distance of five point twenty meters (5.20Mts),
adjacent to Anillo Periférico; from Station nineteen (19) to twenty (20) South
bound fifty-three degrees, ten minutes, twenty-five seconds West (S 53º10’25”W),
measuring a distance of five point twenty-two meters (5.22Mts), adjacent to
Anillo Periférico; from Station twenty (20) to twenty-one (21) South bound
fifty-three degrees, forty-six minutes, thirty-one seconds West (S 53º46’31”W),
measuring a distance of five point twenty-six meters (5.26 Mts), adjacent to
Anillo Periférico; from Station twenty-one (21) to twenty-two (22) South bound
fifty-four degrees, fifty-four minutes, thirty seconds West (S 54ª54’30”W),
measuring a distance of five point twenty-six meters (5.26Mts), adjacent to
Anillo Periférico; from Station twenty-two (22) to twenty-three (23) South bound
fifty-five degrees, thirty-two minutes, three seconds West (S 55º32’03”W),
measuring a distance of three point ninety-three meters (3.93Mts), adjacent to
Anillo Periférico; from Station twenty-three (23) to twenty-four (24), South
bound twenty-nine degrees, forty-four minutes, forty-nine seconds West (S
29º44’49”W), measuring a distance of thirty-seven point seventy-seven meters
(37.77 Mts), adjacent to the real property owned by PROCASA; from station
twenty-four (24) to twenty-five (25), or the starting point, South bound
twenty-nine degrees, forty-four minutes, forty-nine seconds West (S 29º44’49”W),
measuring a tangent of eight point twenty-eight meters (T=8.28 Mts), with a
curve length of fifteen point eighty-five meters (Lc=15.85 Mts) and a radio of
twenty-two meters (R=22.00 Mts) adjacent to the real property of PROCASA- Such
real property was obtained by the company she represents from the company names
PROYECTOS DE CENTROAMERICA S.A. DE C.V., on February eleven, two thousand and
thirteen, through instrument number Ten, authorized by the Notary Claribel
Medina de León and registered under paper registration number 1064807, entry
number two (2) of the Institute of Mortgaged Property and Preventive Annotations
of Francisco Morazón- Ownership documents that I the Notary attest to have had
at sight; that in the event of judicial proceeding, the CREDITED PARTY in the
event of enforcement submits to that set out in Section eight hundred and
eighty-seven (887) to nine hundred and eleven (911) and the other applicable
articles of the Civil Procedural Code, and in mutual agreement with Mr. CARLOS
ELIAZ HANDAL GONZALEZ, value the described real property for the amount of TWO
HUNDRED AND EIGHTY-SIX MILLION AND 00/100 LEMPIRAS (LPS 286,000,000.00); which
shall serve as a basis for its sale in public auction; the mortgaged property is
subject to the payment of all of the obligations maintained by THE CREDITOR
PARTY in BAC/HONDURAS.- NINTH: “AGREEMENTS RELATING TO THE GUARANTEE”: THE
CREDITED PARTY may not sell, exchange, lease, mortgage nor in any other way
transfer or encumber the property it establishes as a guarantee, unless
otherwise agreed on in writing by BAC/HONDURAS and before any affectation to
such.- II) THE CREDITED PARTY waivers the right to reduction and imputation
referred to in Article 2113 of the Civil Code- TENTH: “INSURANCE”. THE CREDITED
PARTY must maintain the property mortgaged in this Instrument, while unsettled
balances exist, fully ensured, as well as take out any other insurance in case
it is required by BAC/HONDURAS, with an insurance company authorized by the
National Banking and Insurance Commission and that is acceptable to BAC/HONDURAS
against the risks required by the Bank, for an amount that is not less than the
value of the loan, appointing BAC/HONDURAS as the irrevocable beneficiary of the
respective policy(policies); THE CREDITED PARTY is bound to deliver




--------------------------------------------------------------------------------




the original endorsement as well as a copy of the policy and accepted by the
Bank for its custody. THE CREDITED PARTY understands and accepts that it must
present the renewal of the insurance policy(ies) duly endorsed within a period
of 30 days prior to the expiration of such; in the event that on the day before
the expiration of the insurance policy (policies) the respective renewal has not
been submitted, BAC/HONDURAS, will have the option of: a) signing and renewing
the insurance policies on behalf of THE CREDITED PARTY, so as to guarantee the
owed payment and b) to pay the premiums corresponding to such insurance on its
own account. THE CREDITED PARTY hereby holds BAC/HONDURAS harmless of any type
of responsibility in the event that the insurance taken out in the name of THE
CREDITED PARTY is not underwritten or renewed. The amounts paid for such concept
shall be immediately required and BAC/HONDURAS may, alternatively charge them to
this loan, earning the same agreed on interest rate in effect for this loan
transaction. The before stated shall be understood without prejudice that in the
event of arrears of default by THE CREDITED PARTY in making such payments, this
shall constitute a cause for default, by virtue of which BAC/HONDURAS may
terminate the term of all the payment obligations by THE CREDITED PARTY and
demand the judicial or extrajudicial payment; meanwhile, the reimbursement of
the reimbursement shall be guaranteed by the before established mortgage; and
BAC/HONDURAS shall also be authorized to debit deposits of any kind, as well as
to dispose of the securities or payment documents to pay the premiums and
monthly installments of the insurance; THE CREDITED PARTY authorizes
BAC/HONDURAS to charge a commission in those events in which it provides the
Bank with one or more duly endorsed insurance policies, whereby THE CREDITED
PARTY is bound to annually renew such policy(policies) and deliver the originals
of such, duly endorsed and accepted by the Bank for its custody, holding
BAC/HONDURAS harmless regarding any type of responsibility in the event of the
nonrenewal of such and BAC/HONDURAS is hereby authorized to renew such, at its
sole criteria, on behalf of the CREDITED PARTY. Such commission shall be
immediately required or BAC/HONDURAS may, alternatively, charge such to this
loan, earning the same agreed on interest rate in effect for this loan
transaction. Likewise, if THE CREDITED PARTY should repay the amount of the loan
in advance, the insurance shall automatically be cancelled without any
responsibility whatsoever regarding BAC/HONDURAS.- ELEVENTH: “PROCEDURE IN
DETERMINING NONCOMPLIANCE”: In the event of the contravention or noncompliance
of any of the stipulations contained in this Deed or any other obligation in
favor of BAC/HONDURAS, or if false information of any nature was provided or if
such company is found to be insolvent, BAC/HONDURAS shall be entitled to
terminate the obligation of THE CREDITED PARTY in advance and demand the
judicial or extrajudicial payment of the capital, interests, expenses through
extrajudicial or through the herein agreed on procedures, in which event the
account statement certified by the Accountant of BAC/HONDURAS shall serve for
the effect of crediting the payable debt, document that shall be considered to
constitute an integral part of this Deed; the CREDITED PARTY also states: That
it is understood and has been convened that BAC/HONDURAS is hereby authorized to
determine if it has fulfilled the obligations that IT has undertaken in this
Deed, for which a simple note from BAC/HONDURAS’s General Management, of the
person designated by such entity, stating the situation of noncompliance shall
suffice. Such note shall be considered as integrally incorporated to this Deed
and therefore, both parties hereby state that given that such is an integral
part of this Deed, it shall be an instrument hindering to enforcement and shall
serve as a basis for action of extrajudicial enforcement, in such case. THE
CREDITED PARTY shall have a period of 30 days, once the notice of noncompliance
has been given, to fulfill all the due obligations or to prove the fulfillment
of such obligations to BAC/HONDURAS. It is hereby understood that the
obligations provided in this agreement shall expire in advance and may be
charged as if they were immediately due and payable with their corresponding
interests and extrajudicial or judicial expenses, in the event that any of the
following circumstances should concur: I) if THE CREDITED PARTY falls behind in
the payment of one installment or payment of capital or interests;- II) The
infringement or noncompliance of the CREDITED PARTY regarding any of the actions
it is prohibited from carrying out.- III) If BAC/HONDURAS becomes aware and
verifies that




--------------------------------------------------------------------------------




the CREDITED PARTY did not provide complete information regarding the financial
statements it submitted upon requesting the loan contained herein and that
served as a basis for the granting of such loan.- TWELFTH: “EXTRAJUDICIAL
COLLECTIONS OF DEBT”: Mr. CARLOS ELIAS HANDAL GONZALES, in the capacity in which
he is acting, states: That all the before stated by Mrs. SUSAN ANDREA ALTAMIRANO
CISNEROS, also known as SUSAN ALTAMIRANO, acting in her capacity as Legal
Representative of the company PRICESMART HONDURAS, SOCIEDAD ANONIMA DE CAPITAL
VARIABLE, also being able to use the abbreviation PSH, S.A. DE C.V., is true and
that on behalf of the company he represents, BAC/HONDURAS, he accepts the
stipulations made, accepts the Mortgage established in its favor as a guarantee
and the fulfillment of the granted loan and that he agrees with the appraisal of
the encumbered real property for the effects of auctioning in the event of
noncompliance- Such is stated and granted by those who are aware of their right
to personally read this Deed and, according to their request, I have fully read
the content of such, which the grantors hereby ratify, sign and place their
right index fingerprint; in addition to having warned them of their obligation
to register this Instrument in the corresponding Registry. Knowledge, status,
age, profession and occupation, nationality and domicile of one and the other
party to which I hereby attest. As well as to having had at sight the following
personal documents, listed in their order or appearance: SUSAN ANDREA ALTAMIRANO
CISNEROS, also known as SUSAN ALTAMIRANO, Identity Card number 0501-1974-09899;
the company known as PRICESMART HONDURAS, SOCIEDAD ANONIMA DE CAPITAL VARIABLE,
which may use the abbreviation PSH, S.A. DE C.V., National Tax Registration Code
05019003078013; CARLOS ELIAS HANDAL GONZALES, Identity Card No. 0801-1976-07349;
the company BAC/HONDURAS National Tax Registration Code 08019995222486.- I
ATTEST: (SIGNATURES AND FINGERPRINTS).- SUSAN ANDREA ALTAMIRANO CISNEROS also
known as SUSAN ALTAMIRANO- CARLOS ELIAS HANDAL GONZALES- SIGNATURE, NOTARY SEAL
AND THE FINGERPRINT OF RUBEN ANTONIO MENDOZA DIAZ.
At the request of the grantors, for delivery to Mr. CARLOS ELIAS HANDAL
GONZALES, in his capacity as manager and Legal Representative of the company
known as BAC/HONDURAS, book, I seal and sign this first certified copy in the
same place and on the same date on which it was granted, on the corresponding
official paper, with the payment of the registry services as stated in receipt
number TGR-0000000001367219, duly paid up, the original copy with which such
matches under the number pre-inserted in my Official Book of Notarial Records
pertaining to public instruments of this year, where I have noted this order of
payment. (Signature: Illegible, Fingerprint).
(the following page, no. 1815192 is blank).
The following page contains a payment slip issued by the Department of Finance
of the Treasury of the Republic of Honduras. This payment slip states that
PRICESMART HONDURAS, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, with National tax
registration Number 05019003078013 paid the sum of 429,200.00 (Lempiras-
Official currency of the Republic of Honduras) for the concept Registration Fees
in accordance with the Property Act. Payment was made in San Pedro Sula Honduras
on March 10, 2014. Signature Illegible.
The last page contains a copy of the payment slip issued by BAC HONDRUAS at its
branch in San Pedro Sula, confirming the payment of 429,200.00 Lemprias for the
concept of Tax Payment, made by PRICESMART HONDRUAS, National Tax Registration
5019003078013. --
    




PRIVATE LOAN AGREEMENT


FOR THE SUM OF 286,000,000.00 LEMPIRAS (Official currency of Honduras)


WE, SUSAN ANDREA ALTAMIRANO CISNEROS, also known as SUSAN ALTAMIRANO, of legal
age, married, with a degree in Business Administration, Honduran, bearer of
Identity Card No.




--------------------------------------------------------------------------------




0501-1974-09899; acting in my capacity as LEGAL REPRESENTATIVE of the Company
PRICESMART HONDURAS, S.A. DE C.V., with National Tax Registration (RTN for its
initials in Spanish) No. 05019003078013, from here on in identified as THE
BORROWER and, on the other hand, CARLOS ELIAS HANDAL GONZALES, of legal age,
married, Civil Engineer, bearer of Identity Card No. 0801-1976-07349, acting in
my capacity as MANAGER AND LEGAL REPRESENTATIVE of BANCO AMERICA CENTRAL
HONUDRAS, SOCIEDAD ANONIMA, with National Tax Registration Number:
08019995222486, which from hereon in shall exclusively be identified as BAC
HONDURAS, have agreed to enter into, and in effect enter into this loan
agreement, subject to the following conditions: FIRST. I state that the company
that I represent received the sum of TWO HUNDRED AND EIGHTY SIX MILLION LEMPIRAS
AND 00/100 CENTRS (LPS. 286,000,00.00), to its full satisfaction, as a loan from
BAC HONDURAS; sum that such company shall pay to BAC HONDURAS, or to the name of
such in the city of San Pedro Sula, Department of Cortes, in “lempiras” or in
the official currency of the Republic of Honduras, as follows: In a term of 120
MONTHS, INCLUDING A 24 MONTH GRACE PERIOD FOR CAPITAL, ONLY PAYING INTERESTS
EVERY QUARTER AND 32 QUARTERLY CAPITAL PAYMENTS OF LPS 8,937,500.00 PLUS
QUARTERLY INTERESTS; the first interest payment must be made on JUNE 07, 2014;
and the first Capital payment must be made on JUNE 07, 2016 and, succesively,
without any interruption whatsoever, on the 07 day of each of the following
months until the expiration of such on MARCH 07, 2024. SECOND: I continue
stating, in my capacity as the representative of THE ACCREDITED, that this loan
shall earn TWELVE POINT SEVENTY-FIVE PERCENT (12.75%) annual interest, using the
average weighted tiem deposit rate in national currently corresponding to the
last month published on the web page of Banco Central de Honduras. With regard
to this loan, the initial referrence rate is that of the month of Januayra 2014,
which is 11.14%, to which 1.61% is added. Given that the rate is variable, on
the date that it is reviewed, the interest rate shall be that produced from
adding the referrence rate plus 1.61%. The interest rate earned in this loan may
not be less than 12.5%, regardless of the variations affecing the here in stated
referrence rate. If Banco Central de Honduras should cease to publish the rates
used as a referrence, the rate published by the National Banking and Insurance
Commission shall be used as an equivalent. THIRD. In the event of default, the
company I represent, THE BORROWER, shall also pay a monthly surcharge of TWO
PERCENT (2%) and, should the bank interest rate authorized by Banco Central de
Honduras increase, for the same destination for which the interest rate charge
for this loan was founded, BAC HONDURAS is hereby authorized to increase such
rate immediately and authomatically, without any notice whatsoever, and such
shall be paid in the same conditions applicable to this loan. FOURTH. I continue
to state in representation of the BORROWER that in the event of defautl,
resulting from the lack of payment of one of the agreed on installments or
interest, without the term being considered as extended and without any
requirement what so ever, my principal shall pay the convened monthly
capitalized interest on the payable interest(s). FIFTH. THE BORROWER, through
its representantive, continues to state that lack of payment when any of the
installments become payable, the personal or corporate engagement in actions or
events that, in the opinion of BAC HONDRUAS, endanger the fulfillment of the
obligations, or the claim or embargo carried out against myself of against the
company I represent, shall cause BAC HONDURAS to declare the obligation as
payable and to demand immediate payment and, in such case, for the effects of a
legal claim, in my personal capactiy and in representation of the company, we
expressly submit ourselves to the jurisdiction and competence of the Civil Court
of Francisco Morazón, designated by BAC HONDURAS. SIXTH. In my capacity as the
legal representative of the BORROWER, I hereby state that for the effect of
declaring the obligation payable in advance, a simple note from the general
management of BAC HONDURAS or the person designated by such, stating such, shall
suffice; whereby BAC HONDURAS is hereby authorized to charge to the account, at
the same agreed on interest rate, the sum of the due interests; BAC HONDURAS is
alwy hereby authorized to apply any balance existing in favor of the company I
represent, debtors and/or guarantor of the Bank, such as savings deposits, term
checks, etc. to the debt, as well as to make use of the securities or payment
documents, owned by the debtor and or the




--------------------------------------------------------------------------------




guarantor, as a full or paratial payment of the obligation or any other debt
existing with BAC HONDURAS. SEVENTH. I, CARLOS ELIAS HANDAL GONZALES, or legal
age, married, Civil Engineer, in my capactiy as MANAGER AND LEGAL REPRESENTATIVE
OF BAC HONDURAS state that all of that stated above by the BORROWER is true and
has been convened, and committs BANCO AMERICA CENTRAL HONDURAS, SOCIEDAD ANONIMA
to fulfill its corresponding obligations. In witness whereof, I sign this
document in the city of San Pedro Sula, Department of Cortes, on march 07,
2014.-----------------------------------------------------------------------------------------------


(Illegible signature)
SUSAN ANDREA ALTAMIRANO CISNEROS, also known as SUSAN ALTAMIRANO. LEGAL
REPRESENATIVE. PRICESMART HONDURAS, S.A. DE C.V.




(Blank)
CARLOS ELIAS HANDAL GONZALEZ
BANCO DE AMERICA CENTRAL HONDURAS, SOCIEDAD ANONIMA






